DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. See detailed Applicant response filed on October 5, 2021.

Allowable Subject Matter
Claims 1-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: An irrigation apparatus, comprising: a side frame releaseably connected to a back frame, and a boom assembly comprising: a first boom arm, a second boom arm, a first apparatus sprinkler assembly operably connected to the first boom arm, and a second apparatus sprinkler assembly operably connected to the second boom arm, wherein the apparatus is releaseably connectable to a center pivot irrigation system and channels the distribution of water behind the support tower and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 5, 2021